This is an appeal by the employer and its insurance carrier from an award of workmen’s compensation in favor of the claimant. The board found that claimant was injured while engaged in the regular course of her employment and that the injuries arose out of such employment. The sole contention of appellants is that the medical evidence does not sustain the award. This court finds that the decision of the Workmen’s Compensation Board is supported by the evidence. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffeman, Brewster, Russell and Deyo, JJ.